Hill, C. J.
1. A. employed B. under a written contract as an overseer and laborer for the year 1909, beginning January 1 and ending December 31 thereafter, at stipulated wages for the year, payable monthly. In October A. discharged B. from his employment, and B., at the expiration of the year, brought suit against A. to recover damages for breach of the contract, alleging that his discharge was wrongful, setting out the contract, and claiming the right to recover the balance of his wages due thereafter. Held, that the action was one ex contractu. Civil Code (1910), § 3588; Rogers v. Parham, 8 Ga. 190; Britt v. Hays, 21 Ga. 157. Seld, further, that a claim for the amount of money which B. had paid at the request of A. to one. of his employees, and a claim for the amount of money which A. had agreed to pay B. for the hire of a mule during the year, were properly joined in the same action. Civil Code (1910), § 5521.
2. No error of law appears; and, while the evidence in support of the verdict is weak and unsatisfactory, it was sufficient to satisfy the jury and the trial judge, and the judgment overruling the motion for a new trial is . Affirmed.